Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20                 PageID.2095      Page 1 of 16




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


     JAMEL LEON ROBINSON,                                  Case No. 19-cv-10584

          Plaintiff,                                       Stephanie Dawkins Davis
     v.                                                    United States District Judge

     HANNA SAAD ET AL.,                                    Anthony P. Patti
                                                           United States Magistrate Judge
          Defendants.
     ____________________________/


    OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
 RECONSIDERATION [ECF NO. 132], GRANTING PLAINTIFF’S MOTION
    FOR RELIEF FROM JUDGMENT [ECF NO. 133], OVERRULING
  PLAINTIFF’S OBJECTIONS 1–4 AND 6, OVERRULING PLAINTIFF’S
   OBJECTION 5 AS TO DEFENDANTS ROSEN AND BENNETT, AND
 SUSTAINING PLAINTIFF’S OBJECTION AS TO DEFENDANT RAMBUS
                        [ECF NO. 124]

           I.   INTRODUCTION AND FACTUAL BACKGROUND

          Before the court are Plaintiff Jamel Robinson’s Objections to the Report and

 Recommendation issued by Magistrate Judge Patti on June 26, 2020. (ECF No.

 124). On February 4, 2020, the Defendant medical professionals—Saad,

 Wilanowksi, Fry, Closser, and Hutchinson—filed a motion for summary judgment

 (ECF No. 32). Defendants Rosen, Bennett, and Rambus 1—employees of the


 1
   The docket spells Rambus’ name as Rumbus. Defendants’ motion for summary judgment
 identifies this defendant as Rambus, so the court will spell Rambus consistent with the spelling
 in Defendants’ summary judgment motion.

                                                 1
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20               PageID.2096      Page 2 of 16




 Michigan Department of Corrections (“MDOC defendants”)—filed a motion for

 partial summary judgment and motion to dismiss on March 10, 2020 (ECF No.

 41). Robinson filed a motion to dismiss partial summary judgment on April 7,

 2020. (ECF No. 55). This court referred the matter to Magistrate Judge Anthony

 P. Patti, who issued a Report and Recommendation (“R&R”) on June 26, 2020.

 (ECF No.81). The R&R recommended that the court grant the medical

 Defendants’ motion for summary judgment for failure to exhaust administrative

 remedies. Next, it recommended granting MDOC Defendants Rosen and

 Bennett’s motion for partial summary judgment and motion to dismiss for failure

 to exhaust administrative remedies and sovereign immunity. It recommended

 granting summary judgment to Defendant Rambus for sovereign immunity only,

 and therefore only to the extent that Robinson was suing Rambus in her official

 capacity. 2 Lastly, the R&R recommended denying Robinson’s motion to dismiss

 partial summary judgment. (ECF No. 81, PageID.951, 967–74).

        The court did not receive any objections to the R&R and on July 24, 2020, it

 entered an Opinion and Order accepting and adopting Magistrate Judge Patti’s

 Report and Recommendation. (ECF No. 106). On August 6, 2020, the court

 docketed Plaintiff’s objections to the R&R. (ECF No. 124). Plaintiff filed a



 2
  Rambus has thus remained a Defendant in this action to the extent that Robinson is suing her in
 her individual capacity.

                                                2
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2097     Page 3 of 16




 second objection to the R&R on August 14, 2020 to explain the delay in filing of

 his first objection. (ECF No. 131). Plaintiff also filed a Motion to Remand Report

 and Recommendation back to the District Court for Reconsideration, and a Motion

 for Relief from Judgment and Orders. (ECF Nos. 132, 133).

       Plaintiff’s second objection states that he received Magistrate Judge Patti’s

 R&R on July 3, 2020. (ECF No. 131, PageID.1838). Plaintiff submitted his

 objections via regular mail on July 13, 2020 and the United States Postal Service

 accepted/processed the mailing on July 15, 2020. Id. Plaintiff’s Motion to

 Remand for Reconsideration and Motion for Relief from Judgment both request

 the court to consider his first objections as timely filed. (See ECF Nos. 132, 133).

       Under 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(a), a party has 14 days

 to file an objection after being served with a report and recommendation. Fed. R.

 Civ. P. 6(d) extends the objection period for documents served via regular mail

 from 14 days to 17 days. Magistrate Judge Patti issued his R&R on June 26, 2020.

 Robinson states that he was served with the R& R on July 3, 2020. Therefore,

 Robinson had until July 20, 2020 to file any objections. Robinson asserts that he

 submitted his initial objection to the mail service on July 13, 2020 but that the post

 office did not process the objection until two days later on July 15, 2020. These

 representations are supported by the documentation he has submitted. (ECF No.

 124, PageID 1769-1771). Thus, while his first objections were not docketed until


                                           3
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20                   PageID.2098       Page 4 of 16




 August 6, 2020, pursuant to the federal statute and federal rules and Robinson’s

 own admissions, it appears that he filed his objection in a timely manner. 3 Even if

 Robinson had not filed his objections by July 20, 2020, this court recognizes that

 the COVID-19 pandemic has created delays with the United States Postal Service

 and the filings docketed by this court. It appears that such delays affected both the

 delivery of Robinson’s objections to the court and the docketing of the same once

 received in the court. Therefore, the court will consider objections that are not filed

 within the 14 or 17-day period required under the statute and rules. Robinson’s

 Motion to Remand and Motion for Relief from Judgment [ECF Nos. 123, 133] are

 GRANTED. Upon review of Robinson’s objections, the court will OVERRULE

 objections 1–4 and 6; OVERRULE objection 5 as to Defendants Rosen and

 Bennett; and SUSTAIN objection 5 as to Defendant Rambus and reinstate claims

 against her in her official capacity only.

         II.    LEGAL STANDARD

        This court employs “a de novo determination of those portions of the report

 or specified proposed findings or recommendations to which objection is made.” 28

 U.S.C. § 636 (b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“the district court must


 3
   The prison mailbox rule holds that a notice of appeal is deemed timely filed if it is delivered to
 the proper prison authorities for submission to the court within the timeframe allowed for an
 appeal. Houston v. Lack, 487 U.S. 266, 270–71 (1988). The prison mailbox rule also applies to
 the filing of objections to a magistrate judge’s report and recommendation. Walker v. City of
 Lakewood, 35 F.3d 567 (6th Cir. 1994) (Table).


                                                   4
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2099    Page 5 of 16




 determine de novo any part of the magistrate judge’s disposition that has been

 properly objected to.”). The court “may accept, reject or modify, in whole or in part,

 the findings or recommendations made by the magistrate judge.” Id. However,

 when objections are “merely perfunctory responses . . . rehashing . . . the same

 arguments set forth in the original petition, reviewing courts should review [a Report

 and Recommendation] for clear error.” Ramirez v. United States, 898 F. Supp. 2d

 659, 663 (S.D.N.Y. 2012); see also Funderburg v. Comm’r of Soc. Sec., No. 15-

 10068, 2016 WL 1104466, at *1 (E.D. Mich. Mar. 22, 2016) (Hood, J.) (noting that

 the plaintiff’s objections merely restated his summary judgment arguments, “an

 approach that is not appropriate or sufficient.”).

       III.   DISCUSSION

       Robinson makes six different objections to the magistrate judge’s R&R.

 First, Robinson asserts that factual disputes preclude a finding of summary

 judgment in Defendants’ favor. Second, he states that his factual allegations create

 a material issue of fact about his Eighth Amendment claims. Third, he argues that

 certain discovery responses from Defendants were unclear to him and that his due

 process rights have been abridged because he has failed to receive some of the

 documents relating to this case. Fourth, he states that Defendants Jill Lawrence

 and Jennifer LNU have not yet been served. Fifth, he argues that Defendants are

 not entitled to Eleventh Amendment immunity. Lastly, Robinson argues that the


                                            5
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20       PageID.2100    Page 6 of 16




 R&R erred in concluding that he failed to exhaust his administrative remedies.

 (ECF No. 124, PageID.1554, 1570).

                 A. Objection One

       Robinson’s first objection states that the R&R erred in its conclusion that

 there were no disputes of material fact precluding summary judgment, and that the

 court improperly assessed credibility when assessing the declaration that he

 submitted opposing summary judgment. (ECF No. 124, PageID.1559–61). The

 objection also improperly discusses qualified immunity, which is not an issue in

 this case and not discussed in the June 26, 2020 R&R.

       Robinson’s first objection argues that Magistrate Judge Patti improperly

 assessed his credibility in the R&R because he concluded that Robinson’s unsworn

 declaration contained unsupported allegations that did not create genuine fact

 disputes. (ECF No. 124, Page ID.1561). Robinson then maintains that disputes of

 fact preclude summary judgment. Id. However, Defendants’ summary judgment

 and partial summary judgment motions only argued that Plaintiff failed to exhaust

 his administrative remedies and argued that they were entitled to sovereign

 immunity. (ECF Nos. 32, 41). The Defendants did not argue, nor did the court

 consider, whether fact issues precluded summary judgment. (See id. at

 PageID.967–74). Further, Robinson’s argument that there are disputed facts

 relating to qualified immunity is not germane to the subject motion or the R&R as


                                          6
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20         PageID.2101     Page 7 of 16




 the defendants simply did not premise their motion on qualified immunity. The

 court will therefore overrule Plaintiff’s first objection.

                  B. Objection Two

       Robinson’s second objection similarly states that factual issues preclude

 summary judgment on his Eighth Amendment claims. (ECF NO. 124,

 PageID.1561). Robinson argues that his affidavit creates a genuine dispute of

 material fact that Defendants violated his Eighth Amendment rights. (Id. at

 PageID.1561–62). However, again, the R&R does not reach the substance of the

 summary judgment claims and only considered Defendants’ exhaustion and

 sovereign immunity arguments. Thus, the court will also overrule Robinson’s

 second objection.

       C. Objection Three

       Plaintiff’s third objection states that Defendants’ objections to his discovery

 requests were not clear. (ECF No. 124, PageID.1563). Robinson also states that

 his due process rights are being stagnated because he has not received copies of

 exhibits and other documents in this case, including the motion to dismiss filed as

 ECF No. 83 by Defendant Richard Baish. (Id. at PageID.1565).

       The court is not clear what part of Magistrate Judge Patti’s R&R Robinson is

 objecting to in his third objection. Despite this fact, the court will overrule

 Robinson’s objection. Robinson’s statements inform the court that he is confused


                                             7
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2102     Page 8 of 16




 about Defendants’ discovery answers; however, the court cannot remedy

 Robinson’s confusion through the objection process. Further, Robinson states that

 he has not gotten all of the exhibits and other documents filed in this case.

 Robinson does not state which exhibits he has not received; he only states that he

 filed a grievance through the prison where he is incarcerated for denying him

 copies of exhibits. This court will defer to the ongoing grievance process for

 Robinson’s alleged denials of exhibits. Lastly, the court recognizes the delays

 occurring in the mail and the filing process due to COVID-19. The court is

 allowing the Robinson more time to file his pleadings for this reason.

       D. Objection Four

       Robinson’s fourth objection states that Defendants Jill Lawrence and

 Jennifer LNU have not been served. Robinson states that he has been trying to

 serve Lawrence and LNU again. (ECF No. 124, PageID.1565–68). Magistrate

 Judge Patti’s R&R does not implicate Defendants Lawrence and Jennifer LNU; it

 merely states that they have not yet been served, that the Clerk’s Office denied

 Robinson’s request for entry of default against them, and there is a pending motion

 for default judgment against Lawrence and Jennifer LNU that is before the court.

 (ECF No. 81, PageID.953). Robinson’s fourth objection is therefore not actually

 an objection to any proposed rulings issued in the June 26, 2020 R&R. Therefore

 the court will overrule objection four.


                                           8
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2103     Page 9 of 16




              E. Objection Five

     The magistrate judge’s R&R concluded that Defendants Rambus, Rosen, and

 Bennett were entitled to Eleventh Amendment immunity to the extent that they

 were being sued in their official capacities. (ECF No. 81, PageID.972). It also

 concluded that Defendants Rosen and Bennett were entitled to summary judgment

 based on Plaintiff’s failure to exhaust administrative remedies. (Id. at

 PageID.971). In objection five, Robinson states that the MDOC Defendants are

 not entitled to Eleventh Amendment immunity. Robinson then conflates Eleventh

 Amendment sovereign immunity with qualified immunity by arguing that qualified

 immunity does not apply when a plaintiff is suing for injunctive relief. (ECF No.

 124, PageID.1569). Qualified immunity is not at issue in this case; so the court

 will consider Robinson’s objection as it applies to sovereign immunity.

       A limited exception to sovereign immunity exists where “a federal court can

 issue prospective injunctive and declaratory relief compelling a state official to

 comply with federal law.” S & M Brands, Inc. v. Cooper, 527 F.3d 500, 527 (6th

 Cir. 2008). “It is beyond dispute that federal courts have jurisdiction over suits to

 enjoin state officials from interfering with federal rights.” Shaw v. Delta Air Lines,

 Inc., 463 U.S. 85, 96 n. 14, (1983) (citing Ex parte Young, 209 U.S. 123, 160–62,

 28 S. Ct. 441). See also Virginia Office for Prot. & Advocacy v. Stewart, 563 U.S.

 247, 255, (2011) (noting that “when a federal court commands a state official to do


                                           9
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20               PageID.2104      Page 10 of 16




  nothing more than refrain from violating federal law, he is not the State for

  sovereign-immunity purposes.”).

         To determine if the sovereign immunity exception applies, the court

  conducts a “ straightforward inquiry into whether [the] complaint alleges an

  ongoing violation of federal law and seeks relief properly characterized as

  prospective.” Stewart, 563 U.S. at 255 (quoting Verizon Md. Inc. v. Public Serv.

  Comm’n of Md., 535 U.S. 635, 645 (2002)).

         In this case, Robinson claims that he involuntarily received psychotropic

  medication from Defendants Rosen and Bennett prior to a July 11, 2016 hearing

  that deemed him mentally ill. (ECF No. 1, PageID.21–22). The magistrate judge’s

  R&R granted summary judgment to Rosen and Bennett based on lack of

  exhaustion and sovereign immunity. Therefore, even if sovereign immunity does

  not apply to Rosen and Bennett, the claims against them were fully dismissed for

  failure to exhaust administrative remedies. See infra, Section f, Objection Six.

  However, the R&R concluded that Robinson did exhaust his administrative

  remedies against Defendant Rambus. (ECF No. 81, PageID. 972). Therefore, the

  allegations against Rambus were not dismissed for failure to exhaust, and

  Robinson’s sovereign immunity objection is only material to Defendant Rambus. 4

  4
    Nonetheless, Robinson’s claims against Rosen and Bennett do not qualify for the sovereign
  immunity exception. Robinson argues that the Defendants should be liable for a past event—
  wrongfully giving him medication in 2016. This claim is not a claim for prospective injunctive
  relief and the sovereign immunity exception cannot apply to the claim.

                                                10
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2105      Page 11 of 16




        Robinson’s complaint alleges that Rambus denied him access to the

  Violence Prevention Program (“VPP”) in 2018 because of his race, even though he

  was at the top of the list to get into the program. (Id. at PageID.26). A

  straightforward review of Robinson’s complaint demonstrates that his allegation

  against Rambus alleges an ongoing violation of federal discrimination law. If

  Robinson’s allegations against Rambus are true, the court can remedy the violation

  by ordering Rambus not to discriminate against Robinson due to race and to allow

  him into the program—i.e., prospective relief. Robinson does not specifically

  request prospective injunctive relief for Rambus’ alleged violations in his

  complaint. See ECF No. 1. However, courts should construe pro se complaints

  liberally and hold them to less stringent standards than pleadings drafted by

  attorneys. Hix v. Tennessee Dept of Corr., 196 F. App’x 350, 353 (6th Cir. 2006).

  See also Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam). Based on

  the foregoing, the court will OVERRULE Robinson’s objection 5 as to Defendants

  Rosen and Bennett and SUSTAIN Robinson’s objection 5 as to Defendant

  Rambus.

        F. Objection Six

        Lastly, objection six states that the R&R improperly granted summary

  judgment for failure to exhaust administrative remedies under the Prison Litigation

  Reform Act (“PLRA”). (ECF No. 124, PageID.1570). Robinson asserts that he


                                            11
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20         PageID.2106     Page 12 of 16




  submitted grievances for his claims, but the grievance coordinator sent them back

  to him and officers at the prison put his grievances in the wrong mailbox at the

  prison; therefore, he could not meet the deadlines to exhaust his administrative

  remedies. Id. Plaintiff asserts that his administrative grievance procedure was

  obstructed, which precluded him from exhausting his remedies. Therefore, he

  appears to be objecting to the execution of the grievance process at his prison and

  not directly with the fact that he failed to exhaust his administrative remedies.

        In general, courts do not have discretion to excuse a failure to exhaust under

  the PLRA. Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (holding that “mandatory

  exhaustion statutes like the PLRA establish mandatory exhaustion regimes,

  foreclosing judicial discretion.”). However, pursuant to the PLRA, the exhaustion

  requirement centers on the “availability” of administrative remedies. Id. at 1858.

  An inmate only needs to exhaust available, and not unavailable, administrative

  remedies. The Ross Court listed three circumstances in which administrative

  remedies may exist, but are not functionally available for plaintiffs. First, the

  Court stated that an administrative procedure is unavailable when it operates as a

  “dead end”—where officers consistently do not provide any relief to inmates who

  file grievances. Id. at 1859. Next, an administrative procedure is unavailable

  when the procedure is so unclear or difficult to access that it becomes “incapable

  of use”—for example, when the grievance rules are too confusing for a reasonable


                                            12
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20         PageID.2107    Page 13 of 16




  incarcerated person to understand. Id. Lastly, administrative remedies are not

  available when “prison administrators thwart inmates from taking advantage of a

  grievance process through machination, misrepresentation, or intimidation.” Id. at

  1860.

          Robinson asserts in his objection that he was not able to exhaust his

  administrative remedies because the grievance coordinator and prison officials

  thwarted his efforts by sending his grievances back to him and placing his

  grievances in the wrong box so they could not be properly submitted in a timely

  manner. Robinson attached to his objection, Step II grievance RGC-18-05-00928-

  11C submitted on July 2, 2018, in which he alleged that officials were violating

  due process in their handling of his grievances. The grievance, which related to a

  May 7, 2018 incident was rejected as untimely. (ECF No. 124, PageID.1579).

          In his response opposing Defendants’ summary judgment motions,

  Robinson similarly stated that exceptions to the exhaustion requirement exist

  where there is a threat of retaliation and where an inmate does not receive a

  response to a timely grievance. (ECF No. 55, PageID.558). The R&R addressed

  Robinson’s assertions by stating that Robinson did not specifically argue that an

  exception applied in his case; Robinson merely stated that exceptions exist. (ECF

  No. 81, PageID.969–70). The R&R more significantly concluded that the record

  contained no grievances relating to his remaining claims against the Defendants for


                                             13
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20       PageID.2108    Page 14 of 16




  improper administration of medication and his grievances did not name any of the

  Defendants. (Id. at PageID.967). The R&R found that only one of Robinson’s

  grievances related to medical care: RGC-18-04-0750-28e. (Id. at PageID.968).

  However, the R&R concluded that the grievance did not exhaust his claims against

  the Defendants because it listed a 2018 incident date—nearly two years after

  Defendants allegedly administered medication to Robinson involuntarily in 2016.

  (Id.). Further, the grievance did not name any of the relevant Defendants at Step I

  nor did the grievance assert that Defendants had forced him to take psychotropic

  medication. (Id.). Thus, the R&R concluded that Robinson failed to exhaust his

  administrative remedies against the medical Defendants and the MDOC

  defendants, excluding Rambus, because the record does not contain any grievance

  that reflects Robinson’s medical treatment claims against Defendants.

        Upon review of the R&R and Robinson’s grievance record (ECF 32-1), the

  court agrees with the R&R and concludes that no grievance asserting involuntary

  administration of psychotropic medication in 2016 exists in the record. The

  grievance that most closely relates to his claim of involuntary medication alleges

  that in April of 2018, Robinson was diagnosed with a mental illness and placed on

  medication; however, the grievance states that Robinson no longer has mental

  illness. (ECF No. 32-1, PageID.230). Robinson has not come forward with any

  grievance(s) that he attempted to submit, but which was returned to him from the


                                           14
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2109     Page 15 of 16




  prison, relating to his claims that Defendants administered psychotropic

  medication to him in 2016. Therefore, irrespective of Robinson’s claims that

  prison officials’ actions prevented him from timely filing his grievances, there is

  no evidence in the record that Robinson ever filed or attempted to file any

  grievances alleging that Defendants involuntarily medicated him in 2016.

          For the foregoing reasons, the court will overrule objection 6.

        IV.    CONCLUSION

        For the reasons discussed herein, the court OVERRULES Plaintiff’s

  objections 1–4 and 6 to Magistrate Judge Patti’s June 26, 2020 Report and

  Recommendation. The court will also OVERRULE Plaintiff’s objection 5 as to

  Defendants Rosen and Bennett, but will SUSTAIN objection 5 as to Defendant

  Rambus. Hence, the court will reinstate Robinson’s claims against Rambus in her

  official capacity.

        SO ORDERED.


  Dated: October 30, 2020                        s/Stephanie Dawkins Davis
                                                 HON. STEPHANIE DAWKINS DAVIS
                                                 United States District Judge




                                            15
Case 4:19-cv-10584-SDD-APP ECF No. 158 filed 10/30/20        PageID.2110    Page 16 of 16




                             CERTIFICATE OF SERVICE

         I certify that on October 30, 2020 I electronically filed the foregoing paper
  with the Clerk of the Court using the ECF system, which will send notification of
  such filing to all counsel and/or parties of record and that I have mailed by United
  States Postal Service to the following non-ECF participant: Jamal Leon Robinson
  #467859, Michigan Reformatory, 1342 West Main Street, Ionia, MI 48846.

                                                s/Tammy Hallwood
                                                Case Manager




                                           16
